Gill v Lombardo (2019 NY Slip Op 05296)





Gill v Lombardo


2019 NY Slip Op 05296


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND CURRAN, JJ.


731 CA 18-01278

[*1]VARINDER GILL, PLAINTIFF-APPELLANT,
vJOSEPH LOMBARDO, PLATINUM CONSTRUCTION AND PLATINUM CONNECTION CONSTRUCTION, LLC, DEFENDANTS-RESPONDENTS. 


STUART B. SHAPIRO, KENMORE, FOR PLAINTIFF-APPELLANT.
DIFILIPPO, FLAHERTY & STEINHAUS, PLLC, EAST AURORA (ROBERT D. STEINHAUS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.) entered June 19, 2018. The order denied plaintiff's motion to dismiss all counterclaims of the defendants and to preclude defendants from offering proof at trial. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 5, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 28, 2019
Mark W. Bennett
Clerk of the Court